DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 09/28/2021 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 7 and 14 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roedel et al (2020/0341625 A1) in view of Brun et al (2016/0320760 A1), and further in view of Gotfried (2007/0030984 A1).
As per Claim 1, Roedel teaches a method for configuring conference rooms, the method comprising: establishing a baseline audio and video (AV) signal flow for a conference room in a baseline state (Figure 2; Page 2, Paragraphs [0016] – [0018]; Page 3, Paragraphs [0025] and [0026]); generating a baseline macroinstruction from the baseline AV signal flow for the baseline state (Figure 2; Page 3, Paragraphs [0025] and [0026]).
(Note: In paragraph [0025], Roedel describes a user creating a personalized modality [i.e. conference profile/settings] for a specific conference/situation. Roedel indicates a current 
Roedel also teaches establishing non-baseline AV signal flows for one or more non-baseline states, generating a non-baseline macroinstruction for each of the one or more non-baseline states (Figure 2; Page 3, Paragraphs [0025] and [0026]); and configuring the conference room in a configuration based on selection, via the interface, of one of the baseline macroinstruction or the non-baseline macroinstructions (Figure 2; Page 3, Paragraphs [0025] and [0026]). 
Roedel further teaches providing an interface for selecting the baseline macroinstruction and each non-baseline macroinstruction, wherein the baseline macroinstruction and each non-baseline macroinstruction is generated for operation with an AV controller and the interface which collectively control AV signal flow of the conference room (Figure 2; Page 3, Paragraphs [0025] and [0026]).
Roedel does not teach combinable conference rooms. However, Brun teaches combinable conference rooms (Page 3, Paragraph [0041). (Note: In paragraph [0041], Brun describes flexible room configurations enabled by one or more movable walls and indicates that room arrangements of conference centers or meeting rooms may be changed daily through the use of sliding walls to change room configurations) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Roedel with the method as taught by Brun to provide event managers the flexibility to create an ad hoc solution designed to meet the needs of 
The combination of Roedel and Brun does not teach wherein each non-baseline AV signal flow turns off certain paths in the baseline AV signal flow to establish AV signal flow isolation between certain of the conference rooms. However, Gotfried teaches wherein each non-baseline AV signal flow turns off certain paths in the baseline AV signal flow to establish AV signal flow isolation between certain of the conference rooms (Page 2, Paragraphs [0030] and [0033]; Page 3, Paragraph [0036]; Page 4, Paragraph [0043]).
(Note: In paragraph [0033], Gotfried describes a news conference or other meeting setting. In a circumstance where a large media presence needs to be accommodated combining conference rooms is a solution. Audience participants [i.e. conference participants] are given a microphone and turns the microphone on [i.e. user action to join the conference]. As shown in Figure 3 of Roedel join options [i.e. baseline AV signal] may include join without enabling audio and video [i.e. mute on entry] or join with audio and video enabled)
(Note: In paragraphs [0025] and [0026], Roedel describes setting up a personalized modality setting for a specific conference or situation [i.e. press conference]. The current modality may be overridden with a pre-defined modality setting [i.e. each non-baseline AV signal flow turns off certain paths in the baseline AV signal flow to establish AV signal flow isolation between certain of the conference rooms])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Roedel and Brun with the method as taught by Gotfried to provide the ability to dynamically adjust the size of a conference room/meeting space to accommodate the number of participants present which allows all parties that need to be represented to participate.
As per Claims 2, 8 and 16,  Roedel teaches wherein the AV signal flow includes audio and video signals originating from user devices, audio and video signals captured by cameras and microphones, and audio and video signals output on displays and speakers (Figure 1 – Reference 120; Page 2, Paragraph [0017]).
As per Claims 3, 9 and 17, the combination of Roedel, Brun and Gotfried teaches wherein the combinable conference rooms are physically separable as described in Claim 1 
As per Claims 4, 10 and 18, the combination of Roedel, Brun and Gotfried teaches wherein when the combinable conference rooms are in the baseline state there is full AV signal flow between each of the combinable conference rooms as described in Claim 1. (Note: As described in paragraphs [0025] and [0026], Roedel indicates the modality setting GUI may be used to establish personalized modalities for a specific conference type or situation [i.e. baseline state = full AV signal flow between each of the combinable conference rooms])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Roedel and Brun with the method and system as taught by Gotfried to provide the ability to dynamically adjust the size of a conference room/meeting space to accommodate the number of participants present which allows all parties that need to be represented to participate.
As per Claims 5, 11 and 19, the combination of Roedel, Brun and Gotfried teaches wherein when the combinable conference rooms are in the non-baseline states, certain of the AV signal flows are isolated as described in Claim 1. (Note: As described in paragraphs [0025] and [0026], Roedel indicates the modality setting GUI may be used to establish personalized modalities for a specific conference type or situation [i.e. non-baseline state = certain of the AV signal flows are isolated])

As per Claim 6, the combination of Roedel, Brun and Gotfried teaches wherein each of the non-baseline configurations include at least one of the combinable conference rooms as described in Claim 1. (Note: As described in paragraphs [0025] and [0026], Roedel indicates the modality setting GUI may be used to establish personalized modalities for a specific conference type or situation [i.e. non-baseline configurations include at least one of the combinable conference rooms])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Roedel and Brun with the method taught by Gotfried to provide the ability to dynamically adjust the size of a conference room/meeting space to accommodate the number of participants present which allows all parties that need to be represented to participate.
As per Claim 7, the combination of Roedel, Brun and Gotfried teaches a method as described in Claim 1. Roedel also a user interface device (Figure 1 – Reference 120; Figure 2 – Reference 200; Page 3, Paragraph [0026]). Brun additionally teaches a plurality of combinable conference rooms including a primary combinable conference room and at least one secondary combinable conference room (Figure 2 – Reference 22; Page 3, Paragraphs [0041] and [0045]). 
The combination of Roedel, Brun and Gotfried further teaches an audio and video (AV) control room including an AV controller (Brun – Room Control Room: Figure 2 – Reference 30; 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Roedel and Brun with the system taught by Gotfried to provide the ability to dynamically adjust the size of a conference room/meeting space to accommodate the number of participants present which allows all parties that need to be represented to participate.
As per Claims 12-14, the combination of Roedel, Brun and Gotfried teaches wherein the primary room and the AV control room are one room as described in Claim 7 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Roedel and Brun with the system taught by Gotfried to provide the ability to dynamically adjust the size of a conference room/meeting space to accommodate the number of participants present which allows all parties that need to be represented to participate.
As per Claim 15, the combination of Roedel, Brun and Gotfried teaches a method for configuring combinable conference rooms, the method comprising: generating a primary macroinstruction from a base audio and video (AV) signal flow when all rooms are in a fully combined configuration; generating secondary macroinstructions from each AV signal flow associated with each non-full combination of the rooms, wherein the primary macroinstruction and the secondary macroinstructions are executed by an AV processor; selecting, via a user interface, one of the primary macroinstruction or the secondary macroinstructions; and configuring the rooms in a selected configuration by eliminating certain connections in a base 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Roedel and Brun with the method taught by Gotfried to provide the ability to dynamically adjust the size of a conference room/meeting space to accommodate the number of participants present which allows all parties that need to be represented to participate.
As per Claim 20, Roedel teaches configuring each room with audio and video devices to establish the base AV signal flow as described in Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosselot (2003/0103075 A1), Holladay et al (2010/0318917 A1), MIDTSKOGEN BERGER et al (2015/0326824 A1), Wiener et al (2009/0315975 A1), Grodum et al (2019/0018381 A1), Lenorad et al (2005/0024484 A1), Padhye et al (2017/0331904 A1) and Brun et al (2016/0320760 A1). Each of these describe systems and methods of implementing meeting and conferences in an enclosed space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652